PER CURIAM.
We find appellant’s first two issues to be without merit and affirm them without discussion. On the third issue, we also affirm but certify the same question of great public importance as in Woods v. State, 740 So.2d 20, 24 Fla. L. Weekly D831 (Fla. 1st DCA 1999), review granted, No. 95,281, 740 So.2d 529 (Fla. Aug. 23, 1999):
DOES THE PRISON RELEASEE REOFFENDER PUNISHMENT ACT, CODIFIED AS SECTION 775.082(8), FLORIDA STATUTES (1997), VIOLATE THE SEPARATION OF POW*727ERS CLAUSE OF THE FLORIDA CONSTITUTION?
AFFIRMED; question certified.
BARFIELD, C.J., MINER and ALLEN, JJ., CONCUR.